Citation Nr: 0931795	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus, and, if so, whether entitlement to 
service connection for type II diabetes mellitus is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
sores.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served for almost 24 years with his service 
ending in June 1978.  His service included being stationed in 
Thailand. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In May 2009, the Veteran testified at a Travel Board hearing 
held at the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the Veteran's 
claims file.

As explained below, the Board is reopening the claim of 
entitlement to service connection for neck sores.  The issue 
of service connection for neck sores is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Issue not on appeal

In a May 1996 rating decision, the RO assigned a 30 percent 
disability rating for residuals of a meniscectomy of the 
right knee.  However, in the August 2005 rating decision, the 
RO indicated that it was continuing a 10 percent disability 
rating for the right knee disability.  In his September 2005 
Notice of Disagreement (NOD), the Veteran indicated that he 
was appealing the assignment of a 10 percent disability 
rating for the right knee disability.  In an October 2005 
memorandum, the RO indicated that the assignment of a 10 
percent disability rating for the right knee disability was 
in error, and noted that no reduction had been actually made.  
Thus, there is no pending NOD on the assignment of a 10 
percent disability rating for the right knee disability.



FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to 
service connection for type II diabetes mellitus and neck 
sores in a September 2002 rating decision.  

2.  The evidence received since the September 2002 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for type II 
diabetes mellitus, and does raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's conditions of service involved limited duty 
in the Republic of Vietnam.

4.  There is no affirmative evidence to establish that the 
Veteran was not exposed to an herbicide agent during his 
limited duty in the Republic of Vietnam, and there is no 
affirmative evidence to support a conclusion that the 
Veteran's type II diabetes mellitus was not incurred in 
service.  

5.  The evidence received since the September 2002 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for neck sores, 
and does raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying the claims for 
service connection for type II diabetes mellitus and neck 
sores is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received since the September 2002 rating 
decision is new and material evidence as to the claim for 
service connection for type II diabetes mellitus, and the 
claim for service connection for type II diabetes mellitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Type II diabetes mellitus was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2008).

4.  The evidence received since the September 2002 rating 
decision is new and material evidence as to the claim for 
service connection for neck sores, and the claim for service 
connection for neck sores is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter sent in June 
2005, which was specifically intended to address the 
requirements of the VCAA.  The Veteran has not contended that 
VCAA notice was in any way inadequate.  

While VA has not provided the Veteran notice of element (4) 
and (5), degree of disability and effective date, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
lack of notice is harmless at this point in time.  The Board 
is granting service connection for type II diabetes mellitus.  
The Board is not responsible for assigning an initial 
disability rating or an effective date for service 
connection.  

The Board is confident that prior to assigning a disability 
rating and effective date, the agency of original 
jurisdiction will provide the Veteran with appropriate notice 
under Dingess/Hartman.

As to the claim of service connection for neck sores, the 
Board after having carefully reviewed the record on appeal 
has concluded that the notice and assistance requirements of 
the VCAA have been satisfied with respect to this issue on 
appeal to the extent necessary to decide whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for neck sores.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

For diabetes mellitus, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 
38 C.F.R. § 3.309(e) (2008); see also 38 U.S.C.A. § 1116(f).  
However, the provisions of 38 C.F.R. § 3.307(a)(6) must be 
met and the rebuttable presumption provisions 38 C.F.R. § 
3.307(d) must be satisfied.

Service in Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a) (2008).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2008)).  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claims to 
reopen service connection for type II diabetes mellitus and 
neck sores were initiated in May 2005, his claims will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).







1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus, and, if so, whether entitlement to 
service connection for type II diabetes mellitus is 
warranted.

Analysis

The "old" evidence

The evidence of record at the time of the September 2002 
rating decision consisted of the Veteran's service treatment 
records, his service personnel records, a statement of the 
Veteran, and VA treatment records.  The Veteran's service 
treatment records reflect no diagnosis of diabetes mellitus.  
His service personnel records show that he was stationed in 
Thailand in 1968 and from 1972 to 1973, and that he worked on 
DC-130 E aircrafts during his second period of duty in 
Thailand.  He also received the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Republic of Vietnam Gallantry 
Cross.  In an April 2002 statement, the Veteran asserted that 
he flew on a DC-130E over the skies of Vietnam on occasion as 
a maintenance person and that he exposed to herbicides when 
the plane landed in Da Nang.  The VA treatment records 
reflect a diagnosis of type II diabetes mellitus.

The September 2002 rating decision  

In the September 2002 rating decision, the RO denied the 
claim of entitlement to service connection for type II 
diabetes mellitus.  In that decision, the RO determined that 
the evidence of record did not demonstrate that the Veteran 
served in the Republic of Vietnam.  The Veteran was notified 
of the decision in September 2002 and did not appeal.  The 
September 2002 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

As noted above, the veteran filed to reopen his claim in May 
2005.  Additional evidence that has been received since 
September 2002 will be discussed below.


Discussion

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to the aspect of 
the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the Veteran must present evidence that 
he served in the Republic of Vietnam.

Evidence added to the record since the denial of service 
connection in September 2002 includes the transcript of the 
May 2009 hearing.

At the May 2009 hearing, the Veteran provided more details 
about his service in the Republic of Vietnam.  The testimony 
can be considered "new" in that the details provided at the 
hearing were not previously before the RO at the time of the 
September 2002 prior final denial.  The evidence can be 
considered "material" because it does relate to 
unestablished fact that is necessary to substantiate the 
claim, specifically whether the Veteran served in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.156, 3.303 (2008).  
These details are neither cumulative nor redundant of the 
evidence of record at the time of the September 2002 rating 
decision, and this testimony raises a reasonable possibility 
of substantiating the claim.  Accordingly, new and material 
evidence has been submitted.  The veteran's claim for service 
connection for type II diabetes mellitus is therefore 
reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.



(i.) Bernard considerations

In Bernard, the United States Court of Appeals for Veterans 
Claims (Court) held that before the Board may address a 
matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the Veteran has set forth his 
contentions as to why he believes that service connection 
should be granted for type II diabetes mellitus.  He has also 
submitted evidence in support of his claim.  While the 
Veteran has testified that additional pertinent evidence, 
such as pay records and possible buddy statements, may exist 
that may establish whether he served in the Republic of 
Vietnam, as explained below, the Board finds that there is 
sufficient evidence of record to determine that the Veteran 
served in the Republic of Vietnam.  The Board is therefore of 
the opinion that the Veteran will not be prejudiced by its 
consideration of this issue on its merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the Veteran's service personnel records and 
treatment records are of record.  While there is potentially 
additional evidence that could establish that the Veteran 
served in the Republic of Vietnam, as described below, there 
is ample evidence of record to determine that the Veteran 
served in the Republic of Vietnam.

In sum, the facts relevant to the Veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2008).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

Hickson element (1), current disability, has been met.  The 
medical evidence shows a diagnosis of type II diabetes 
mellitus.  

With respect to Hickson element (2), the Board will 
separately discuss in-service disease (to include the one-
year presumptive period after service) and injury.

The Veteran's service treatment records do not reflect a 
diagnosis of type II diabetes mellitus.  Moreover, a March 
2002 VA treatment record reflects that diabetes mellitus was 
initially diagnosed the previous year.  Therefore, the 
preponderance of the competent evidence shows that there was 
no type II diabetes mellitus in service or during the one-
year presumptive period.  

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  The Veteran alleges that 
he was in the Republic of Vietnam seven times when the DC-
130E aircrafts he was on as a part of the maintenance crew 
stopped at Da Nang after its missions, and that each time he 
was only in Vietnam for a few hours.  As noted above, service 
personnel records show that he was stationed in Thailand in 
1968 and from 1972 to 1973, and that he worked on DC-130 E 
aircrafts during his second period of duty in Thailand.  He 
also received the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the Republic of Vietnam Gallantry Cross.  

The Republic of Vietnam Gallantry Cross was awarded by the 
Republic of Vietnam to units for valorous combat 
achievements.  See Manual of Military Decorations and Awards, 
A-6 (Department of Defense Manual 1348.33-M, September 1996).  
Moreover, the Board finds that the Veteran's assertion that 
he was at Da Nang on seven occasions to be credible.  
Accordingly, the evidence shows that the Veteran's conditions 
of service involved limited duty in the Republic of Vietnam.  
There is no affirmative evidence to establish that the 
Veteran was not exposed to an herbicide agent during his 
limited service in the Republic of Vietnam.  Therefore, 
Hickson element (2), in-service injury, is therefore 
established on a presumptive basis.

Turning to Hickson element (3), medical nexus, the disorders 
granted presumptive service connection under 38 C.F.R. § 
3.309(e) for Agent Orange exposure are specified with 
precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do include the veteran's diagnosed type II diabetes mellitus.  
Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is 
applicable as to this claim.  There is no affirmative 
evidence to support a conclusion that the Veteran's type II 
diabetes mellitus was not incurred in service.  Accordingly, 
Hickson element (3) is established on a presumptive basis.

In summary, the Board is of the opinion that the Veteran has 
met all requirements needed to establish service connection 
for type II diabetes mellitus.  The benefit sought on appeal 
is accordingly allowed.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
sores.

Analysis

The "old" evidence

The evidence of record at the time of the September 2002 
rating decision consisted of the Veteran's service treatment 
records, his service personnel records, a statement of the 
Veteran, and VA treatment records.  The Veteran's service 
treatment records show no findings of neck sores.  However, 
on a March 1978 retirement examination, there were several 
small waxy brown lesions on the chest that were diagnosed as 
seborrheic keratosis.  VA treatment records reflect that in 
March 2002, an assessment of chronic skin ulcers on the neck 
was made.

The September 2002 rating decision  

In the September 2002 rating decision, the RO denied the 
claim of entitlement to service connection for neck sores.  
In that decision, the RO determined that the evidence of 
record did not demonstrate that the Veteran served in the 
Republic of Vietnam.  The Veteran was notified of the 
decision in September 2002 and did not appeal.  The September 
2002 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

As noted above, the veteran filed to reopen his claim in May 
2005.  Additional evidence that has been received since 
September 2002 will be discussed below.




Discussion

In this case, the Veteran must present evidence that he 
served in the Republic of Vietnam.

Evidence added to the record since the denial of service 
connection in September 2002 includes the transcript of the 
May 2009 hearing.

For the same reasons as stated above in regard to the 
reopening of the claim of service connection for diabetes 
mellitus, the Board finds that new and material evidence has 
been submitted.  The Veteran's claim for service connection 
for neck sores is therefore reopened.

Additional comment

As has been discussed above in connection with the VCAA, at 
this juncture VA's duty to assist comes into play.  For 
reasons which will be expressed in greater detail below, the 
Board believes that treatment records and a medical nexus 
opinion must be obtained.  


ORDER

Service connection for type II diabetes mellitus is granted.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for neck sores is reopened.  
To that extent only, the appeal is allowed.






REMAND

2.  Entitlement to service connection for neck sores.

The Board has reopened the Veteran's claim of entitlement to 
service connection for neck sores.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that this claim must be remanded 
for further evidentiary and procedural development.

Reasons for remand

VA examination

The Court has held that in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service VA is required to obtain a medical 
opinion as to whether there is a nexus between the claimed 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

As noted above, service treatment records reflect that the 
Veteran had seborrheic keratosis on the chest at the March 
1978 retirement examination.  A March 2002 VA treatment 
record reflects that the Veteran reported recurrent blood 
blisters on both the posterior neck and the anterior chest 
since service.  Furthermore, the Veteran's exposure to 
herbicides has been established.  Under the circumstances 
here presented, the Board believes that a medical examination 
and opinion are necessary in order to answer questions 
regarding the existence and etiology of any current skin 
disability involving the neck.

Treatment records

The Veteran's April 2002 claim and a June 2002 statement 
reflect that the Veteran reported that he had received 
treatment as a military retiree, to include treatment for his 
neck sores, at the Naval Clinic in Albany, Georgia from 1982 
to 1994.  He said that he was told that the records were 
destroyed in a flood.  However, no attempt has been made to 
obtain these records or otherwise confirm that these records 
no longer exist.  Also, in that claim, the Veteran reported 
that he had been treated by Dr. D.C., a dermatologist.  In a 
June 2002 VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), the Veteran indicated that Dr. M.C, his primary-care 
physician, had also treated him for his neck sores.  
Moreover, in a June 2002 statement, the Veteran indicated 
that he had been treated from 1995 to the present at the VA 
medical centers in Augusta, Georgia; Dublin, Georgia; and 
Lake City, Florida.  Again, in a March 2007 VA Form 9, the 
Veteran noted that he had been treated for his neck sores at 
the Lake City, Florida VA Medical Center.  All of these 
records need to be obtained.

VCAA

As the claim is otherwise being remanded, the agency of 
original jurisdiction should take efforts to ensure that all 
duties to notify and assist are met.  See Dingess, supra.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Dingess/Hartman - i.e. notice pertaining 
to the disability ratings assigned and 
effective dates - should be furnished to 
the Veteran.  

2.  VBA should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain records regarding the 
Veteran's military-retiree treatment at 
the Naval Clinic in Albany, Georgia from 
1982 to 1994 for a skin disability.  VBA 
should document all efforts to obtain 
military-retiree records.  If NPRC needs 
additional information from the Veteran 
to facilitate a search, VBA should ask 
the veteran to provide such information.  
Any obtained military-retiree records 
should be associated with the Veteran's 
claims file.

3.  VBA should obtain all treatment 
records pertaining to treatment of the 
Veteran's skin disability from Dr. D.C. 
and Dr. M.C.  Any such obtained treatment 
records should be associated with the 
Veteran's claims file.

4.  VBA should obtain all treatment 
records pertaining to treatment of the 
Veteran's skin disability from the VA 
medical centers in Augusta, Georgia, 
Dublin, Georgia, and Lake City, Florida, 
from 1995 to the present.  Any such 
obtained treatment records should be 
associated with the Veteran's claims 
file.

5.   VBA must arrange for the Veteran to 
undergo a physical examination to 
determine the nature and etiology of any 
current skin disability involving the 
neck.  After review of all pertinent 
medical records, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that any current 
skin disability involving the neck is 
related to his military service, 
including seborrheic keratosis found on 
the chest at the March 1978 retirement 
examination and exposure to herbicides 
while serving in the Republic of Vietnam.  
The report of the physical examination 
should be associated with the Veteran's 
VA claims folder.

6.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


